DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 1/18/22.  Claims 1 and 14 are amended; claims 19-20 are added.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436). 
With respect to claim 11, Lurie teaches a flight simulator comprising: a) a wind tunnel chamber 100 comprising a first vertical flight chamber 102 (“flight chamber”) and a second vertical chamber (Fig.’s 1a-1b; e.g. diffusers 112, 114 making a “return tower 128” – paragraph [0069]) communicatively coupled thereto via air flow conduits (Fig. 1b; “closed-loop flow communication” – paragraph [0053], “airflow direction F”); b) a nacelle 206 (“nacelle”) disposed within the second vertical chamber 112, 114 of the wind tunnel chamber 100 (Fig. 1b) and including a ratio gearbox (“gear box” which inherently comprises a ratio) connected to a fan 202 (paragraphs [0069]-[0070])

Lurie further contemplates a d) variable frequency drive (“VFD” paragraph [0089]), but does not expressly teach wherein the variable frequency drive is configured to regulate the speed of the motor within a minimum and maximum operation range of the motor. However, Romanenko, directed to the analogous art of flight simulators, teaches such features as varying the wind speed between a minimum and maximum wind speed is known in the art (Page 1, lines 20-25). Although wind speed is described, one ordinary skill in the art would understand wind velocity to be adjusted via motor adjustment, as Lurie does not teach pitch adjustment of the fan. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to use these range of wind speeds, via motor thresholds, for the expected purpose of accommodating the abilities of an individual and to compensate for variable body drag during advanced acrobatics Id. The proposed modification is considered to have a reasonable expectation of success as VFW are known to work in conjunction with a PLC. 
See lubricant 107 and reservoir 108 remotely disposed and coupled to gear 101 via conduits - Fig. 1) and fluidly coupled to a ratio gearbox 101 for controllably dispensing lubricant thereto (paragraphs [0023]-[0039]). Hence, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to incorporate the lubrication system of Uusitalo et al. with the motor system of Lurie, for the expected purpose of improving motor performance, improving long term durability, and thereby creating a more profitable entertainment system.   
Lastly, Lurie does not expressly teach a programmable logic controller as claimed. However, Li et al., directed to the analogous art of PLC motor drive systems, teaches the following features to be known in the art: a variable frequency drive 30 responsive to a control signal from a PLC 10 to regulate the speed of a motor 50, wherein the programmable logic controller 10 is responsive to one or more of temperature, pressure, leakage, and flow parameters output from the lubrication system for generating a control signal to the variable frequency device to controllably adjust motor speed (paragraphs [0029]-[0033] – “vibration sensor or temperature sensor”).  Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to implement the control system of Li et al., with Lurie, for the expected purpose of providing automated diagnostics to the drive system, and to promote an efficient and high performing fan assembly with improved reliability. Additionally, the programmable logic controller allows consistent and easily applied instructions to the VFW. The proposed modification is considered to have a reasonable expectation of success as VFW are as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  
	With respect to claim 12, Lurie does not expressly teach a vibration sensor as claimed. However, Li et al. expressly teaches one or more vibration sensors positioned about the motor for sensing motor vibration (paragraphs [0033], [0037]) and providing one or more output signals whose amplitudes are indicative of the level of vibration sensed (Fig. 8 – “magnitude of vibration”; paragraph [0062] – “measured vibration”). The motivation to combine is the same as stated above. 

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and Kochan, JR. (US Pub. No. 2013/0074628).
	With respect to claim 13, Li et al. further teaches that a fault condition is provided when the output signal amplitude exceeds a predetermined threshold indicative of a high vertical or high horizontal motor vibration level (“lower threshold 181”, “upper threshold 183” – paragraphs [0057]-[0059]; paragraphs [0037])(motivation to combine Li is the same as stated above), but does not expressly teach causing the controller to generate a control signal to the motor to stop the when the output signal exceeds the thresholds. However, Kochan, JR., . 
 

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Gentile et al. (US Pat. No. 7,572,189).
With respect to claim 15, Lurie does not expressly disclose the operating motor speeds for the variable frequency drive. However, analogous art reference Gentile et al. teaches the following to be known in the art: adjusting a speed of a motor to: a) a first nonzero target motor speed (“minimum value”) which is not sufficient to cause the fan to rotate at at least a threshold minimum speed enabling human flight within the tunnel (column 4, lines 20-25; column 5, lines 1-6, lines 39-48); or b) a range of second target motor speeds, all second target motor speeds in the range being greater than the first nonzero target motor speed and sufficiently high to cause the fan to rotate at at least the threshold minimum speed; or c) a third target motor speed of zero RPM indicative of an off condition; wherein the variable frequency drive is programmed to operate the motor at nonzero target speeds only equal to or greater than said first nonzero See Gentile et al. at column 2, lines 49-67; column 3, lines 1-3). The proposed combination is considered to have a reasonable expectation of success since VFW + CLC systems are known to be configured for providing programmable ranges of motor speed. Additionally, Gentile et al. contemplates the use of a variable speed motor in similarity to Lurie. 
Regarding element c) per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would reasonably expected that the motor is configured to operate at zero RPM (i.e. off condition) as it would be unreasonable to conclude that the motor operates without functionality to turn off. 

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Gentile et al. (US Pat. No. 7,572,189) and Pawlowski et al. (US Pat. No. 5,192,464).
With respect to claim 16, Lurie is silent as to the use of a user interface. However, Pawlowski et al., directed to an adjustable frequency drive connected to a fan, teaches the Id. 

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie (US Pub. No. 2015/0375125) in view of Consolini (US Pat. No. 5,753,811) in view of Romanenko (WO 2018/015766) and further in view of Uusitalo et al. (US Pub. No. 2013/0074628) and even further in view of Li et al. (US Pub. No. 2019/0101436) and even further in view of Brick et al. (US Pub. No. 2010/0307270).
	As per claim 18, Lurie teaches wherein the ratio gearbox may be used to increase torque (paragraph [0069]) but does not expressly teach a drive end thrust right angle bearing ratio gearbox.  However, Brick et al., directed to the analogous art of gear boxes, teaches such features to be known in the art (Fig.’s 4-7; paragraphs [0025]-[0027]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a right angle gearbox for the expected purpose of facilitating energy transfer from multiple orientations that are not aligned to produce torque in an efficient and desired amount.

Allowable Subject Matter
8.	Claims 1-10, 14 and 19-20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
9.	Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues that modifying reference Li et al. fails to teach a PLC responsive to “one or more of temperature, pressure, leakage, or flow parameters output from the lubrication system for generating a control signal to the variable frequency drive to controllably adjust motor speed”. Applicant notes that Li et al. does not teach environmental parameters output from a lubrication system, which examiner readily concedes. However, per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Examiner maintains the rejection as Li et al. clearly teaches wherein the PLC is responsive to a “temperature” sensor, which then generates a control signal to the variable frequency drive to adjust motor speed. It appears applicant and examiner have differing views of the language “one or more of temperature, pressure, leakage, or flow parameters output from the lubrication system”. Applicant appears to suggest that the temperature and pressure based factors must be en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, applicant’s specification teaches wherein the PLC adjusts motor speed based on temperature and pressure parameters that are not part of the lubrication system – see Fig. 6, paragraph [0154] of the printed publication 2020/0406154. Thus, in view of applicant’s specification, the broadest and reasonable interpretation of the claim language at issue includes a scope wherein temperature and pressure environmental factors that are not part of a “lubrication system” read on the language. It is recommended to use language as follows to overcome Li et al: a PLC “responsive to one or more parameters (or environmental parameters) of the lubrication system, wherein said parameters consists of temperature, pressure, leakage or flow parameters”.   

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Dolman et al. (US Pub. No. 2016/0208651). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711